Sawyer, J.
In Banks v. Johnson, 12 N. H. 445, and in Woods v. Blodgett, 15 N. H. 569, it was held that the certificate by the magistrates, of the administration of the oath for the relief of poor debtors, when made in conformity to the statute, is prima facie evidence of the facts therein stated; but that it has not the character of a judgment to render it conclusive. These cases arose under the act of 1829, which authorized the administration of the oath only when the debtor applying was actually a prisoner in the custody of the jailor, either in close confinement or having the liberty of the jail-yard, under bond against an escape, and which therefore properly required the certificate in form to be addressed to the keeper of the jail. N. JET. Laws, 1830, p. 477. Under that state of the law, the primary object of the certificate was to furnish evidence to the jailer of the right of the debtor to be released from further imprisonment. "When, by subsequent legislation, the debtor, upon being arrested on execution, could make the application to be admitted to take the oath without commitment to jail, upon giving bond that *255he would take it within the year, or surrender himself to jail at its expiration, the form of the certificate was varied in this respect by the provisions of the Revised Statutes, chapter 200, by omitting the address or direction to the jailer, as unmeaning in that case, and unnecessary in the case of commitment; but the character and effect to be given to the certificate, as evidence, remain the same. Under the former state of the law, the object of the certificate was to give information of the oath to the jailer, so that he might discharge the debtor from imprisonment, and to furnish evidence, both to the jailer and to the debtor, and the sureties on his bond, if he had given one for the liberty of the yard, in actions against them for an escape. Under the present law, the object is to give the information and furnish the evidence to the jailer, when the debtor is actually imprisoned, and to supply the evidence in like manner to the debtor and the sureties on his bond, when that has been given to relieve him from imprisonment. No other provisions of law have been introduced in any way changing the nature of the proceeding in administering the oath, or giving greater efiieacy to the certificate. The same provisions of the statute existed then as now in reference to a record of all proceedings before magistrates, -whether civil or criminal (N. H. Laws, 1880, p. 68;) requiring a copy of the application and order of notice to be served on the creditor or his attorney, and thus implying that both are to be in writing (Id. 477;) and authorizing the magistrates to render judgment and issue execution against the debtor for costs, in case he should fail in his application (Id. 479). The certificate in this case is signed by one magistrate only. It does not conform to the statute which requires that it shall be signed by both. It is therefore inadmissible, and no other record evidence is competent. The general statute, cited by the counsel for the plaintiff, which requires magistrates to keep a record of all proceedings, civil and criminal, *256before Mm, (Revised Statutes, eh. 175, sec. 35) refers to proceedings in which the record has the conclusive character of a judgment. If the magistrates should render judgment for costs, this is a proceeding which undoubtedly would fall within this general provision, and the judgment could be proved only by a record of it. But the facts that the debtor was admitted to take and actually took the oath, and that this was after due service of the application and order of notice on the creditor, which are all that is necessary to appear in order to show a compliance with the condition of the bond, are not of the nature of matters adjudicated, involving the ideo consideration est of a judgment. 1 Inst. 39. The want of the statute evidence— the certificate of the facts by the two magistrates — may be supplied by any other evidence, competent on general principles, to prove them, as facts open to inquiry. If the certificate had been made in conformity to the statute, it would have been prima facie evidence only, and as such capable of being controlled by parol proof. No other record of the facts contained in the certificate is required by law, and consequently, with or without the certificate in statute form, the facts are to be proved in pais, as in the case of all facts open to parol.
The testimony of Badger and Prescott was competent, and upon it a jury might find that the notice was duly served, and that the debtor was admitted to take and did take the oath, thus complying with the condition of the bond.

Judgment for the defendant.